DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that groups I and II can be searched and examined together without undue burden.  This is not found persuasive because each of Groups I and II are drawn towards different areas of invention, with Group I drawn towards an electrode and Group II drawn towards a method of making an electrode.  It is noted that a search for the structure of the electrode of Group I will not necessarily return search results for the method steps of Group II.  Multiple inventions present in the instant set of claims, in this instance, would require different searches that do not necessarily overlap, arising to an undue search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states “the layer is coated such that and electrical resistance of the cathode current collector with the layer coated on a surface thereof does not exceed twice an electrical resistance of a cathode current collector without the layer coated on a surface”.  This recitation does not clearly define the structure of the layer.  For the purposes of this office action, this will be interpreted as the layer having a definite thickness.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 makes a comparison of the instant layer to a hypothetical current collector without a layer coated on it.  Claim 1, from which claim 5 depends, defines an electrode for a secondary battery only.  Thus, claim 5 expands its scope to include a hypothetical current collector not part of the electrode for a secondary battery of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shi et al. (US 2009/0305135).
Regarding claim 1, Shi et al. discloses in Figs 1-15, an electrode (Fig 2A) for a secondary battery ([0066]), the electrode comprising: a cathode ([0070]) current collector ([0115], Fig 2A); and a layer coated (Fig 2A) on the cathode current collector ([0115], Fig 2A) and in which metal nanowires ([0068], [0121]) are embedded in (Fig 2A) a binder material ([0072]).

Regarding claim 2, Shi et al. discloses all of the claim limitations as set forth above and also discloses the metal nanowires are one of copper nanowires, silver nanowires, or nickel nanowires ([0068], [0121], [0156]).

Regarding claim 3, Shi et al. discloses all of the claim limitations as set forth above and also discloses the binder material is a polyimide ([0072]).  Further regarding limitations recited in claim 3, which are directed to method of making said electrode (e.g. “prepared using a diisocyanate as a monomer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrode as recited in claim 3 is the same as the electrode disclosed by Shi et al., as set forth above, the claim is unpatentable even though the polyimide of Shi et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 4, Shi et al. discloses all of the claim limitations as set forth above and also discloses the layer is coated ([0110]) on the cathode current collector ([0115], Fig 2A).  Further regarding limitations recited in claim 4, which are directed to method of making said electrode (e.g. “coated… by using one of bar coating, gravure coating, or die coating”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrode as recited in claim 4 is the same as the electrode disclosed by Shi et al., as set forth above, the claim is unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2009/0305135) as applied to claim 1 above.
Regarding claims 5 and 6, Shi et al. discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose a volume ratio of the metal nanowires to the polyimide is 1:1 to 2:1 or the electrical resistance of the coating layer.  As the electrode conductivity and binding strength are variables that can be modified, among others, by adjusting said amount of polyimide binder relative to nanowires (see Shi et al., [0054], [0069]), with said electrode conductivity and binding strength both varying as the amount of polyimide binder relative to nanowires is varied, the precise amount of polyimide binder relative to nanowires would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of polyimide binder relative to nanowires cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of polyimide binder relative to nanowires in the electrode of Shi et al. to obtain the desired balance between the electrode conductivity and binding strength (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 7, Shi et al. discloses all of the claim limitations as set forth above and also discloses the layer coated on the cathode current collector has a thickness that is equal to or greater than a length of one metal nanowire (depicted in Fig 2A, layer of nano-filaments is thicker than the collector).  Further, the reference discloses the layer including the nano-filaments (nanowires) has a range of sizes and thicknesses ([0067], [0068]).  This range appears to overlap the instant claims (“is equal to or less than a thickness of the cathode current collector”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ozturk et al. (WO 2015/161202) discloses in Figs 1-4, a substrate including copper or nickel nanowires ([0029]) embedded in polyimide ([0028]).

Miles et al. (US 2018/0062219) discloses in Figs 1-15, a secondary battery (Abstract) including a cathode collector including silver nanowires on polyimide ([0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725